MATHIAS, Judge,
concurring.
I concur.
Each contested incident like the one before us is extremely fact-sensitive. Several facts stand out in this case that, when considered together, are dispositive of R.H.'s contentions. The incident occurred at 11:40 pm., and not during daylight hours. The officer's conduct was in response to an identifiable, concerned citizen's 911 call, one whose claim could be assessed for veracity and substance before the officer responded. RH.'s vehicle was parked in front of the concerned citizen's residence where she could see movement in the parked vehicle, during later evening hours in the dark.
We as a society desire our law enforcement organizations to respond in situations like the one before us in exactly the way the officer conducted himself. A healthy, civil society is most robust when it feels safe and when that feeling of safety is validated through interaction with vigilant and responsive law enforcement engaged in the important business of policing neighborhoods within a community. Simply said, we all want to be able to depend upon law enforcement to check on the occupants of vehicles in cireumstances like those before us.
But this type of policing activity stretches the current rubric of legal review under the Fourth Amendment of the U.S. Constitution and Article 1, Section 11 of the Constitution of Indiana. Our caselaw consistently holds the Fourth Amendment "does not deal with situations in which a person voluntarily interacts with a police officer" and whether there was a detention "turns on an evaluation, under all the circumstances, of whether a reasonable person would feel free to disregard the police and go about his or her business." See Finger v. State, 799 N.E.2d 528, 582 (Ind. 2003). However, no right-minded person ever feels empowered to "disregard the police"-whether it is a matter of driving away or simply refusing to answer questions-unless specifically told he or she is free to do so. See Overstreet v. State, 724 N.E.2d 661, 665 (Ind.Ct.App.2000), trans. demied (Robb, J., dissenting) ("Despite our many statements to the contrary, I do not think that any reasonable person, when approached by a police officer and questioned about his activities, would honestly feel free to refuse to answer or to leave."). In the case before us, no right-minded person would have felt empowered to start the engine of his or her vehicle and leave the seene once the officer's emergency lights were switched on. In fact, a solid statutory argument can be made that it would have been illegal for RH. to drive away onee Officer Holmes approached the vehicle with his emergency lights activated. See Ind.Code § 35-44-3-3(a)(8). The test should not be whether a reasonable person feels free to leave, because every stop is a seizure to the extent no reasonable person ever does feel free to leave; the test should be whether the seizure has *269become an unreasonable intrusion. Therefore, for Fourth Amendment purposes, I think it is better to consider a vehicle in these circumstances to be stopped within the meaning of Terry v. Ohio, 892 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968),5 with subsequent officer and occupant behavior assessed accordingly, and the facts giving rise to R.H.'s stop are facts we have previously held warrant at least a Terry stop. See Finger, 799 N.E.2d at 584 (concerned citizen reported suspicious parked vehicle late at night); State v. Hawkins, 766 N.E.2d 749, 752 (Ind.Ct.App.2002), trans. denied (smell of burnt marijuana constitutes probable cause to search).
Under Article 1 Section 11, we need only look to the Litchfield elements to find the officer's conduct reasonable under the circumstances.6 Since the car was parked on a public street, there was essentially no intrusion into R.H.'s privacy, and the identifiable 911 caller, the vehicle's location parked in front of her residence and time of night all combined to make the officer's conduct quite reasonable. Change even one of these facts, however, and very different considerations could lead to a very different result.
As it stands, our supreme court's opinion in Finger v. State, is directly on point and dispositive of R.H.'s arguments under the law as it is currently developed. I therefore fully concur in Judge Darden's opinion.

. In Terry, the United States Supreme Court held that an officer may conduct a brief, investigatory stop when, based on a totality of the circumstances, the officer has a reasonable, articulable suspicion that criminal activity is afoot. 392 U.S. at 30, 88 S.Ct. 1868.
Reasonable suspicion entails some minimal level of objective justification for making a stop, something more than an unparticular-ized suspicion or hunch, but less than the level of suspicion required for probable cause. Even if the stop is justified, a reasonable suspicion only allows the officer to temporarily freeze the situation for inquiry and does not give him all the rights attendant to an arrest. To evaluate the validity of a stop, the totality of the circumstances must be considered.
State v. Campbell, 905 N.E.2d 51, 54 (Ind.Ct. App.2009), trans. denied (citations omitted).


. The Litchfield court determined that the reasonableness of a search or seizure turns on a balance of: 1) the degree of concern, suspicion, or knowledge that a violation has occurred; 2) the degree of intrusion the method of the search or seizure imposes on the citizen's ordinary activities; and 3) the extent of law enforcement needs. 824 N.E.2d 356, 361 (Ind.2005).